DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is in response to the arguments filed 08/19/2021.  Claims 1-8 and 11-22 have been considered and are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 11-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. 

Regarding Claim 1:
For Step 1, the claim is a process so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “generating a probability distribution for a stochastic problem.” The “generating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the 

The claim recites the limitation of “generate … and produce samples from a probability distribution related to a stochastic problem.” The “generate … and produce” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the “generate … and produce” step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “...providing information about the stochastic problem ...” The “providing” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “...produce the samples based on …” The “produce” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “...divide the stochastic problem…” The “divide” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generate the probability distribution...” The “generate … “limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the “generate …” step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “…adjust...” The “adjust…“ limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the “generate …” step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim recites additional elements: “control circuit,” “configurable stochastic circuit,” “stochastic memory,”´”storing,” “receive,” “interface,” “multi-core processing unit,” “receiving,” and “controller” used to perform the “produce...” and the “providing...” steps. 

The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.
Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

The “storing” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

The “receiving” is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  
Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.

Here the “storing” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by paragraph [0200] of Colinge et al. (US 2004/0143402 A1). 

Here the “receiving” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by paragraph  [0200] of Colinge et al. (US 2004/0143402 A1). 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 2:
Claim 2, which incorporates the rejection of claim 1, recites further limitations such as “…providing information about a first stochastic problem of the plurality of stochastic problems to the processing unit at a first time and to provide information about a second stochastic problem of the plurality of stochastic problems at a second time…” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional elements: ‘configurable stochastic circuit,” “stochastic memory,” “multi-core processing unit,” and “controller” used to perform the “providing…to provide” steps. 
The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.
Accordingly, these additional elements of generic computer and computer functions (processing unit) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  

Regarding Claim 3:
Claim 3, which incorporates the rejection of claim 1, recites further limitations such as “…provide information regarding a first stochastic problem to the processing unit at a first time; make a selection of a next stochastic problem; and provide information regarding the next stochastic problem to the processing unit at a second time..” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional elements: “multi-core processing unit” and “controller” used to perform the “provide” steps. 
The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.
Accordingly, these additional elements of generic computer and computer functions (processing unit) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  
Regarding Claim 4:
Claim 4, which incorporates the rejection of claim 3, recites further limitations such as “…make the selection according to a predetermined order or is adapted to make the selection randomly” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional element: “controller” used to perform the “make” step. 
The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.
Accordingly, these additional elements of generic computer and computer functions (processing unit) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  

Regarding Claim 5:
Claim 5, which incorporates the rejection of claim 3, recites further limitations such as “…each of the plurality of stochastic problems is a stochastic fragment of a second stochastic problem” that are part of the abstract idea and do not amount to an inventive concept.
Regarding Claim 6:
Claim 6, which incorporates the rejection of claim 5, recites further limitations such as “…a first stochastic fragment is conditionally dependent upon a second stochastic fragment, and... provide information regarding the first stochastic fragment... providing to the processing unit a sample produced from a probability distribution associated with the second stochastic fragment” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional elements: “controller” and “multi-core processing unit” used to perform the “provide” step. 
The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.
Accordingly, these additional elements of generic computer and computer functions (processing unit) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  

Regarding Claim 7:
Claim 7, which incorporates the rejection of claim 1, recites further limitations such as “…each of the plurality of stochastic problems is a stochastic fragment of a second stochastic problem, and  ... provide information about a first stochastic fragment… the information about the first stochastic fragment comprising at least one sample generated from at least one second stochastic fragment” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional element: “configurable stochastic circuit,” “controller” used to perform the “provide” step. 
The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.
Accordingly, these additional elements of generic computer and computer functions (processing unit) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  

Regarding Claim 8:
Claim 8, which incorporates the rejection of claim 1, recites further limitations such as “…solve the stochastic problem by assigning … and providing…produce samples from a first probability distribution, and... solve a next stochastic problem by assigning… and providing… produce samples from a second probability distribution” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional elements: “configurable stochastic circuit,” “core of a multi-core system,” “multi-core processing unit,” “first thread,” “second thread stack,” “controller” and “multi-core processing unit” used to perform the “provide” step. 

The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.
Accordingly, these additional elements of generic computer and computer functions (processing unit) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  

Regarding Claim 11:
Claim 11, which incorporates the rejection of claim 1, recites further limitations such as “providing…and produce” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional elements: “configurable stochastic circuit,” “stochastic tile,” “processing unit,” “controller” and “multi-core processing unit” used to perform the “providing…and produce” step. 
The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.
Accordingly, these additional elements of generic computer and computer functions (processing unit) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  

Regarding Claim 12:
Claim 12, which incorporates the rejection of claim 1, recites further limitations such as “providing…and produce” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional elements: “configurable stochastic circuit,” “stochastic tile,” “multi-core processing unit,” “controller” and “processing unit” used to perform the “providing…and produce” step. 
The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.
Accordingly, these additional elements of generic computer and computer functions (processing unit) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  

Regarding Claim 13:
Claim 13, which incorporates the rejection of claim 1, recites further limitations such as “
adjust…and …produce the samples” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional elements: “control circuit...” and “receive…” used to perform the “providing…and produce” step. 

The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.
Accordingly, these additional elements of generic computer and computer functions (processing unit) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  

Regarding Claim 14:
Claim 14, which incorporates the rejection of claim 1, recites further limitations such as “
generate…and …produce the samples” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional elements: “control circuit...” and “receive…” used to perform the “generate…, produce… and output” step. 

The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.
Accordingly, these additional elements of generic computer and computer functions (processing unit) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  

Regarding Claim 15:
For Step 1, the claim is a process so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “generating a probability distribution for a stochastic problem.” The “generating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating… and producing samples from a probability distribution related to a stochastic problem.” The “generating … and producing” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the “generating … and producing” step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “...providing information about the stochastic problem ...” The “providing” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “...divide information about the stochastic problem ...” The “divide” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “...produce the samples based on …” The “produce” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generate the probability distribution...” The “generate … “limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the “generate …” step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “…adjust...” The “adjust…“limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the “generate …” step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim recites additional elements: “configurable circuit,” “controller,” “storing,” “memory,” “receive,” “interface,” “multi-core processing unit,” “threads,” “receiving,” and “control circuit” used to perform the “produce...,” the “providing...,” the ”generating…,”  the “adjust” steps. 

The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.
Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

The “storing” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

The “receiving” is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.

Here the “storing” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by paragraph [0200] of Colinge et al. (US 2004/0143402 A1). 

Here the “receive” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by paragraph  [0200] of Colinge et al. (US 2004/0143402 A1). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 16:
Claim 16, which incorporates the rejection of claim 15, recites further limitations such as “…determining,” “…retrieving,” and “…providing.” that are part of the abstract idea and do not amount to an inventive concept.

The claim recites additional elements: ‘configurable stochastic circuit” used to perform the “…determining,” “…retrieving,” and “…providing” steps. 
The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.
Accordingly, these additional elements of generic computer and computer functions (processing unit) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  

Regarding Claim 17:
Claim 17, which incorporates the rejection of claim 15, recites further limitations such as “…providing…and  provide” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional elements: ‘configurable stochastic circuit,” “controller” used to perform…” “…multi-core processing unit” steps. 
The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.
Accordingly, these additional elements of generic computer and computer functions (processing unit) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  

Regarding Claim 18:
Claim 18, which incorporates the rejection of claim 15, recites further limitations such as “provide…,” “make…,” and  provide” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional elements: “controller” used to perform the “provide…,” “multi-core processing unit.” 
The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.
Accordingly, these additional elements of generic computer and computer functions (processing unit) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  

Regarding Claim 19:
For Step 1, the claim is a process so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “generating a probability distribution for a stochastic problem.” The “generating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating… and producing samples from a probability distribution related to a stochastic problem.” The “generating … and producing” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the “generating … and producing” step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “...providing information about the stochastic problem ...” The “providing” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “...divides the stochastic problem...” The “divides” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “...produce the samples based on …” The “produce” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generate the probability distribution...” The “generate … “limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the “generate …” step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “…adjust...” The “adjust…“limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the “generate …” step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim recites additional elements: “computer,” “configurable stochastic circuit,” “controller,” “storing,” “memory,” “receive,” “interface,” “processing unit,” “receiving,” and “control circuit” used to perform the “produce...,” the “providing...,” the ”generating…,”  the “adjust” steps. 

The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.
Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

The “storing” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

The “receiving” is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.

Here the “storing” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by paragraph [0200] of Colinge et al. (US 2004/0143402 A1). 

Here the “receive” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by paragraph  [0200] of Colinge et al. (US 2004/0143402 A1). 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 20 :
Claim 20, which incorporates the rejection of claim 19, recites further limitations such as “…determining,” “…retrieving,” and “…providing” that are part of the abstract idea and do not amount to an inventive concept.

The claim recites additional elements: ‘configurable stochastic circuit” and “controller” used to perform the “…determining,” “…retrieving,” and “…providing” steps. 
The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.
Accordingly, these additional elements of generic computer and computer functions (processing unit) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  

Regarding Claim 21:
Claim 21, which incorporates the rejection of claim 19, recites further limitations such as “…providing…and  provide” that are part of the abstract idea and do not amount to an inventive concept.

The claim recites additional elements: ‘configurable stochastic circuit” and “controller” used to perform the“…providing…and provide” steps. 
The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.
Accordingly, these additional elements of generic computer and computer functions (processing unit) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  

Regarding Claim 22:
Claim 22, which incorporates the rejection of claim 15, recites further limitations such as “…providing…and  provide” that are part of the abstract idea and do not amount to an inventive concept.

The claim recites additional elements: ‘configurable stochastic circuit” and “controller” used to perform the“…providing…and provide” steps. 
The computing devices are recited at a high level of generality, i.e., performing a generic computer function of processing data.  The mere nominal recitation of computing devices does not take the claim limitation out of the mental processes grouping.
Accordingly, these additional elements of generic computer and computer functions (processing unit) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


       Claims 1-4, 8 and 11-22 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Mansinghka et al. (US 2009/0228238 A1, hereinafter referred to as Mansinghka).

As to claim 1, Mansinghka discloses an apparatus comprising: 
a configurable stochastic circuit configurable to implement as a stochastic tile to perform a technique for solving stochastic problems (see paragraphs [0013]-[0014]… stochastic circuit is configured to…; and [0098]…solving stochastic problems..; [0196]… stochastic circuit 1306 of FIG. 13D… tiled arbitrarily…; [0208]…reconfigurable stochastic digital circuits by providing stochastic and deterministic circuit elements with reconfigurable connections between them…), the configurable circuit comprising: 
at least one stochastic memory for storing information to be used in generating a probability distribution for a stochastic problem  (see paragraph [0204], memory); 
a multi-core processing unit configurable to implement the technique to generate the probability distribution related to the stochastic problem and to produce samples from the probability distribution(see paragraphs [0013]...create and/or operate stochastic circuits that randomly generate samples according to a probability distribution function modeling the stochastic problem. The circuit may be operated to generate a stream of such samples based on data representative of a scenario for which a stochastic problem is to be solved; [0018]…operating a stochastic circuit to generate samples from an overall conditional probability distribution, where the overall conditional probability distribution is related to a plurality of conditional probability subdistributions; [0198]…stochastic circuit may generate and output samples from a depth map, that are samples from a probability distribution for a particular object that are potential "answers" for a distance to a particular object observed by the left and right images…; [0203]….stochastic processors may be implemented as co-processors with deterministic processors…, wherein using the broadest reasonable interpretation, Examiner interprets these stochastic processors to be a multi-core processing unit); 
a control circuit interfaced with for the configurable stochastic circuit, the control circuit to receive data and instructions to control operations of the multi-core processing unit based on the data and the instructions received by the control circuit, wherein the control circuit selects a technique for solving the stochastic problem (see paragraphs [0085]…scenario input component 204 may be a user interface accepting data from a user…; [0093]-[0095]…processing circuit 208 may also include a selection component 214 to analyze the probabilities 212 and make selections…; [0285]…circuitry and/or computer-executable instructions…; [0013]-[0014] and [0046]-[0048]…principles may be used to create and/or operate stochastic circuits that randomly generate samples according to a probability distribution function modeling the stochastic problem. The circuit may be operated to generate a stream of such samples based on data representative of a scenario for which a stochastic problem is to be solved....; [0203]….stochastic processors may be implemented as co-processors with deterministic processors…, wherein using the broadest reasonable interpretation, Examiner interprets these stochastic processors to be a multi-core processing unit); 
a controller to configure the multi-core processing unit by receiving the data and instructions and providing information about the stochastic problem to the multi-core processing unit via the control circuit to cause the processing unit to produce the samples based on the data and the instructions provided (see abstract, paragraphs [0016], [0018], [0021], sample from a probability distribution…;Attorney Docket No.: 37633.6166D2Claims [0203]-[0204]…
[0203]….stochastic processors may be implemented as co-processors with deterministic processors…, wherein using the broadest reasonable interpretation, Examiner interprets these stochastic processors to be a multi-core processing unit…; inputs from the deterministic processor, memory..; Examiner notes; 
“A single CPU core can have up-to 2 threads per core. For example, if a CPU is dual core (i.e., 2 cores) it will have 4 threads;” );
Serial No.: 15/601,925- 2 -Examiner: Ababacar Seckwherein the processing unit is to divide the stochastic problem into fragments, assign the fragments to a core of the multi-core processing unit via threads of the control circuit and generate the probability distribution using at least one value calculated based on the data received by the control circuit (see Abstract…interconnected stochastic subcircuits such that a circuit may produce a sample from a joint probability distribution…; wherein using the broadest reasonable the interconnected stochastic subcircuits hold the fragments from the divided stochastic problem; paragraphs [0010]…Each of these types of problems has in common that it involves generating one or more samples in accordance with a probability distribution…; [0015]-[0016] and [0018]…input terminals, at least one output terminal from which is output samples from an overall conditional probability distribution conditioned on input received on the zero or more input terminals, and a plurality of stochastic subcircuits…Samples generated by each of the plurality of stochastic subcircuits may be output on the at least one output terminal to generate a sample from the joint probability distribution, or samples generated by a subset of the plurality of stochastic subcircuits may be output on the at least one output terminal to generate a sample from a marginal joint probability distribution of the joint probability distribution, or any other suitable sample may be generated; [0046]-[0047]…Stochastic digital circuits could be used to generate probability distributions relating to a problem of interest, and could be used to generate samples from these probability distributions; [0091]-[0092] ; [0200].. Chinese Restaurant Process (CRP) include assembling one or more groups (or clusters) of elements by assigning elements to existing clusters and creating new clusters...; [0203]….stochastic processors may be implemented as co-processors with deterministic processors…, wherein using the broadest reasonable interpretation, Examiner interprets these stochastic processors to be a multi-core processing unit…Examiner notes; 
“A single CPU core can have up-to 2 threads per core. For example, if a CPU is dual core (i.e., 2 cores) it will have 4 threads;” [0205]…processing may be partitioned between deterministic processor 1502 and stochastic processor 1504 in any suitable way…); 
wherein the control circuit is further configurable to perform at least one operation to adjust the at least one value based on the data and the instructions provided (see paragraph [0078]…a control system for a robot or other machine, a solution may be generated based on input values. The solution may adjust a control values for the robot), and 
further, wherein the probability distribution is adjusted based on one or more of: (i) the at least one value, and (ii) data added to the at least one stochastic memory for storing information for use in generating a probability distribution for a stochastic problem (see paragraphs [0078]…solution may adjust a control values for the robot. New input values may then be measured and new control values computed; [0081] ... frequencies may be updated at each sample and may even be used in determining whether a sufficient number of samples have been taken. Likewise, the process flow of FIG. 1 indicates that samples are computed iteratively; [0092] ... the probabilities 212 may also be updated, such that each event has an associated probability that represents the percentage of samples that were associated with that event. Counters 210 and probabilities 212 may be updated continuously as samples are generated; [0095] ... update a data structure in computer memory representative of the determined classification; [0192]…stored in memory in a stochastic subcircuit…).

As to claim 2, Mansinghka discloses wherein the stochastic problem is a first stochastic problem of the stochastic problems to be solved via the technique implemented by the configurable stochastic circuit (see paragraph [0018]…concurrently operating two or more stochastic subcircuits such that each generates samples from a conditional probability subdistribution. The concurrently operating comprises generating, during a first iteration, a first sample from a first stochastic subcircuit, where the first sample is generated according to a first conditional probability distribution); 
wherein the configurable stochastic circuit comprises a stochastic memory (see paragraphs [0146] and [0204]…memory, Fig. 15, element 1506); and 
wherein the controller exercises a control to reconfigure the multi-core processing unit by providing information about the first stochastic problem to the multi-core processing unit at a first time and to provide information about a second stochastic problem to the multi-core processing unit at a second time  (see paragraph [0018]…generating, during a second iteration, a second sample from the second stochastic subcircuit, where the second sample is generated according to a second conditional probability distribution that is conditioned on the first sample. The concurrently operating further comprises generating, during the second iteration, a next sample from the first stochastic subcircuit…).

As to claim 3, Mansinghka discloses wherein the controller is adapted to:
provide information regarding a first stochastic problem to the multi-core processing unit at a first time (see paragraph [0018]…concurrently operating two or more stochastic subcircuits such that each generates samples from a conditional probability subdistribution. The concurrently operating comprises generating, during a first iteration, a first sample from a first stochastic subcircuit, where the first sample is generated according to a first conditional probability distribution); 
make a selection of a next stochastic problem (see paragraphs [0093]-[0094]…selection component 214 to analyze the probabilities 212 and make selections...); and
provide information regarding the next stochastic problem to the multi-core processing unit at a second time (see paragraph [0018]…generating, during a second iteration, a second sample from the second stochastic subcircuit, where the second sample is generated according to a second conditional probability distribution that is conditioned on the first sample. The concurrently operating further comprises generating, during the second iteration, a next sample from the first stochastic subcircuit…).

As to claim 4, Mansinghka discloses wherein the controller is adapted to make the selection according to a predetermined order or is adapted to make the selection randomly (see paragraph [0121]… random selection; [0202]… Markov Random Fields (MRFs)).

As to claim 8, Mansinghka discloses wherein the configurable stochastic circuit is a core of a multi-core system (see paragraphs [0203]….stochastic processors may be implemented as co-processors with deterministic processors…, wherein using the broadest reasonable interpretation, Examiner interprets these stochastic processors to be a core of a multi-core system), wherein the controller configures the multi-core processing unit to solve the stochastic problem by assigning a processing unit of the multi-core to execute a first thread and providing a first thread stack to the multi-core, the first thread including instructions to produce samples from a first probability distribution (see abstract, wherein digital design to generate stateless and stateful circuits for exact and approximate sampling from a range of probability distributions teaches the first thread including instructions to produce samples from a first probability distribution; [0023], ), and
wherein the controller reconfigures the multi-core processing unit to solve a next stochastic problem by assigning the multi-core processing unit of the core to execute a second thread and providing a second thread stack to the core, the second thread including instructions to produce samples from a second probability distribution (see abstract, wherein digital design to generate stateless and stateful circuits for exact and approximate sampling from a range of probability distributions include the second thread including instructions to produce samples from a second probability distribution).

As to claim 11, Mansinghka discloses: 
wherein the configurable circuit comprises a stochastic tile (see paragraphs [0196]… stochastic circuit 1306 of FIG. 13D… tiled arbitrarily…; [0208], wherein using the broadest reasonable interpretation, Examiner interprets “reconfigurable stochastic digital circuits by providing stochastic and deterministic circuit elements with reconfigurable connections between them“ to teach the limitation); and 
wherein the controller is to configure the stochastic tile by providing information to the multi-core processing unit describing a current state of one or more variables and information describing the probability distribution from which to produce the samples (see paragraphs [0151]-[0152]…subcircuit 800 forms a stochastic digital circuit that produces samples from a probability distribution that is dependent on a current state to determine the next state...; [0168]..In a Markov chain, a next state of the chain is dependent only on a current state, and not on past states…).
.  
As to claim 12, Mansinghka discloses wherein the control circuit is adapted to: 
receive an instruction to include new data in the information to be used in generating the probability distribution (see paragraph [0204], inputs from the deterministic processor, memory); and 
adjust, in response to the instruction to include the new data, the at least one value to reflect the new data (see paragraphs [0078]…solution may adjust a control values for the robot. New input values may then be measured and new control values computed; 
[0081 ] ... frequencies may be updated at each sample and may even be used in determining whether a sufficient number of samples have been taken. Likewise, the process flow of FIG. 1 indicates that samples are computed iteratively; [0092] ... the probabilities 212 may also be updated, such that each event has an associated probability that represents the percentage of samples that were associated with that event. Counters 210 and probabilities 212 may be updated continuously as samples are generated; [0095] ... update a data structure in computer memory representative of the determined classification).

As to claim 13, Mansinghka discloses wherein the control circuit is adapted to: 
receive an instruction to remove previously-received data from the information to be used in generating the probability distribution (see paragraph [0271]   ); and 
adjust, in response to the instruction to remove the previously-received data, the at least one value such that the at least one value does not reflect the previously-received data (see paragraphs [0078]…solution may adjust a control values for the robot. New input values may then be measured and new control values computed…; [0174]-[0175]…the output of adder 1228 is provided to a mathematical element 1230 to perform an exponential operation on the value, to convert it back to a real value and remove it from the log domain…).  

As to claim 14, Mansinghka discloses wherein the control circuit is adapted to: 
receive an instruction to produce the sample from the probability distribution and in response to the instruction the control circuit is to: 
generate the probability distribution based at least in part on the at least one value; produce the sample from the probability distribution (see paragraphs [0015]-[016]… input terminals, at least one output terminal from which is output samples from an overall conditional probability distribution conditioned on input received on the zero or more input terminals, and a plurality of stochastic subcircuits); and 
output the sample (see paragraphs [0015]-[016]…input terminals, at least one output terminal from which is output samples from an overall conditional probability distribution conditioned on input received on the zero or more input terminals, and a plurality of stochastic subcircuits). 
 
Claim 15 recites substantially the same functionalities recited in claim 1, and is directed to a method that is performed by an apparatus of claim 1.  Therefore, claim 15 is rejected for the same reasons as applied to claim 1 above.

As to claim 16, Mansinghka discloses wherein the stochastic problem is a first stochastic problem of a plurality of stochastic problems to be solved using the configurable stochastic circuit (see paragraph [0018]…concurrently operating two or more stochastic subcircuits such that each generates samples from a conditional probability subdistribution. The concurrently operating comprises generating, during a first iteration, a first sample from a first stochastic subcircuit, where the first sample is generated according to a first conditional probability distribution); 
wherein the first stochastic problem is conditionally dependent on at least one other stochastic problem, and wherein the method further comprises:  Attorney Docket No.: 37633.6166D2Claims 
Serial No.: 15/601,925- 6 -Examiner: Ababacar Seckdetermining, based on the information describing the first stochastic problem, the other stochastic problem on which the first stochastic problem conditionally depends (see paragraph [0018]…concurrently operating two or more stochastic subcircuits such that each generates samples from a conditional probability subdistribution. The concurrently operating comprises generating, during a first iteration, a first sample from a first stochastic subcircuit, where the first sample is generated according to a first conditional probability distribution);
retrieving at least one sample previously generated by the other stochastic problem (see paragraph [0018]…concurrently operating further comprises generating, during the second iteration, a next sample from the first stochastic subcircuit. The method further comprises generating a sample from an output subcircuit that is a sample from the overall conditional probability distribution…); and 
providing the at least one sample to the configurable stochastic circuit as at least a part of the information describing the first stochastic problem (see paragraph [0018]…generating, during a second iteration, a second sample from the second stochastic subcircuit, where the second sample is generated according to a second conditional probability distribution that is conditioned on the first sample. The concurrently operating further comprises generating, during the second iteration, a next sample from the first stochastic subcircuit…).

.As to claim 17, Mansinghka discloses: wherein the stochastic problem is a first stochastic problem of the stochastic problems to be solved via the technique implemented by the configurable stochastic circuit (see paragraph [0018]…concurrently operating two or more stochastic subcircuits such that each generates samples from a conditional probability subdistribution. The concurrently operating comprises generating, during a first iteration, a first sample from a first stochastic subcircuit, where the first sample is generated according to a first conditional probability distribution); 
wherein the configurable stochastic circuit comprises a stochastic memory  (see paragraph [0204], memory); and   
wherein the controller exercises a control to reconfigure the processing unit by providing information about the first stochastic problem to the multi-core processing unit at a first time and to provide information about a second stochastic problem to the multi-core processing unit at a second time (see paragraph [0018]…generating, during a second iteration, a second sample from the second stochastic subcircuit, where the second sample is generated according to a second conditional probability distribution that is conditioned on the first sample. The concurrently operating further comprises generating, during the second iteration, a next sample from the first stochastic subcircuit…).

As to claim 18, Mansinghka discloses wherein the controller is adapted to:
provide information regarding a first stochastic problem to the multi-core processing unit at a first time (see paragraph [0018]…concurrently operating two or more stochastic subcircuits such that each generates samples from a conditional probability subdistribution. The concurrently operating comprises generating, during a first iteration, a first sample from a first stochastic subcircuit, where the first sample is generated according to a first conditional probability distribution); 
make a selection of a next stochastic problem (see paragraphs [0093]-[0094]…selection component 214 to analyze the probabilities 212 and make selections...); and
provide information regarding the next stochastic problem to the multi-core processing unit at a second time (see paragraph [0018]…generating, during a second iteration, a second sample from the second stochastic subcircuit, where the second sample is generated according to a second conditional probability distribution that is conditioned on the first sample. The concurrently operating further comprises generating, during the second iteration, a next sample from the first stochastic subcircuit…).

Claim 19 recites substantially the same functionalities recited in claim 15, and is directed to a non-transitory computer-readable storage media (Mansinghka [0011]) that performs the method claim 15.  Therefore, claim 19 is rejected for the same reasons as applied to claim 15 above.


As to claim 20, Mansinghka discloses: 
wherein the stochastic problem is a first stochastic problem of a plurality of stochastic problems to be solved using the configurable stochastic circuit (see paragraph
[0018]…concurrently operating two or more stochastic subcircuits such that each generates samples from a conditional probability subdistribution. The concurrently operating comprises generating, during a first iteration, a first sample from a first stochastic subcircuit, where the first sample is generated according to a first conditional probability distribution); 
wherein the first stochastic problem is conditionally dependent on at least one other stochastic problem (see paragraph [0018]…concurrently operating two or more stochastic subcircuits such that each generates samples from a conditional probability subdistribution. The concurrently operating comprises generating, during a first iteration, a first sample from a first stochastic subcircuit, where the first sample is generated according to a first conditional probability distribution), and wherein the operations performed by the method further include: 
determining, based on the information describing the first stochastic problem, the other stochastic problem on which the first stochastic problem conditionally depends (see paragraph [0018]…concurrently operating two or more stochastic subcircuits such that each generates samples from a conditional probability subdistribution. The concurrently operating comprises generating, during a first iteration, a first sample from a first stochastic subcircuit, where the first sample is generated according to a first conditional probability distribution);
retrieving at least one sample previously generated by the other stochastic problem
(see paragraph [0018]…concurrently operating further comprises generating, during the second iteration, a next sample from the first stochastic subcircuit. The method further comprises generating a sample from an output subcircuit that is a sample from the overall conditional probability distribution…); and 
Attorney Docket No.: 37633.6166D2ClaimsSerial No.: 15/601,925- 8 -Examiner: Ababacar Seckproviding the at least one sample to the configurable stochastic circuit as at least a part of the information describing the first stochastic problem (see paragraph [0018]…generating, during a second iteration, a second sample from the second stochastic subcircuit, where the second sample is generated according to a second conditional probability distribution that is conditioned on the first sample. The concurrently operating further comprises generating, during the second iteration, a next sample from the first stochastic subcircuit…). 

As to claim 21, Mansinghka discloses: wherein the stochastic problem is a first stochastic problem of the stochastic problems to be solved via the technique implemented by the configurable stochastic circuit (see paragraph [0018]…concurrently operating two or more stochastic subcircuits such that each generates samples from a conditional probability subdistribution. The concurrently operating comprises generating, during a first iteration, a first sample from a first stochastic subcircuit, where the first sample is generated according to a first conditional probability distribution); 
wherein the configurable stochastic circuit comprises a stochastic memory (see paragraph [0204], memory); and 
wherein the controller exercises a control to reconfigure the multi-core processing unit by providing information about the first stochastic problem to the processing unit at a first time and to provide information about a second stochastic problem to the multi-core processing unit at a second time  (see paragraph [0018]…generating, during a second iteration, a second sample from the second stochastic subcircuit, where the second sample is generated according to a second conditional probability distribution that is conditioned on the first sample. The concurrently operating further comprises generating, during the second iteration, a next sample from the first stochastic subcircuit…).

As to claim 22, Mansinghka discloses: 
wherein the stochastic problem is a first stochastic problem of the stochastic problems to be solved via the technique implemented by the configurable stochastic circuit (see paragraph [0018]…concurrently operating two or more stochastic subcircuits such that each generates samples from a conditional probability subdistribution. The concurrently operating comprises generating, during a first iteration, a first sample from a first stochastic subcircuit, where the first sample is generated according to a first conditional probability distribution);  
wherein the configurable circuit comprises a stochastic memory (see paragraph [0204], memory); and 
wherein the controller exercises a control to reconfigure the multi-core processing unit by providing information about the first stochastic problem to the multi-core processing unit at a first time and to provide information about a second stochastic problem to the multi-core processing unit at a second time (see paragraph [0018]…generating, during a second iteration, a second sample from the second stochastic subcircuit, where the second sample is generated according to a second conditional probability distribution that is conditioned on the first sample. The concurrently operating further comprises generating, during the second iteration, a next sample from the first stochastic subcircuit…).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

     Claim 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mansinghka et al. (US 2009/0228238 A1, hereinafter referred to as Mansinghka), in view of Colinge et al. (US 2004/0143402 A1, hereinafter referred to as Colinge). 

As to claim 5, Colinge teaches wherein each of the plurality of stochastic problems is a stochastic fragment of a second stochastic problem (see abstract, stochastic model, first peptide, second peptide and their fragments, [0011]-[0013]…at least one fragment of the first peptide or the second peptide).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Mansinghka by adding “a stochastic fragment” to Mansinghka’s system as taught by Colinge above.  The modification would have been obvious because one of ordinary skill would be motivated to generate a stochastic model based on one or more match characteristics associated with each of the first peptide, the second peptide and at least one fragment of the first peptide or the second peptide as suggested by Colinge (paragraph [0011]).

As to claim 6, Colinge teaches wherein a first stochastic fragment is conditionally dependent upon a second stochastic fragment (see paragraph [0080]-[0081] conditional probability), and
wherein the controller is adapted to provide information regarding the first stochastic fragment to the multi-core processing unit by providing to the multi-core processing unit a sample produced from a probability distribution associated with the second stochastic fragment (see abstract, stochastic model, first peptide, second peptide and their fragments, [0011]-[0013], [0063]-[0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Mansinghka by adding “a stochastic fragment” to Mansinghka’s system as taught by Colinge above.  The modification would have been obvious because one of ordinary skill would be motivated to generate a stochastic model based on one or more match characteristics associated with each of the first peptide, the second peptide and at least one fragment of the first peptide or the second peptide as suggested by Colinge (paragraph [0011]).

As to claim 7, Mansinghka discloses wherein the stochastic problem is a first stochastic problem of the stochastic problems to be solved via the technique implemented by the configurable stochastic circuit (see paragraph [0018]…concurrently operating two or more stochastic subcircuits such that each generates samples from a conditional probability subdistribution. The concurrently operating comprises generating, during a first iteration, a first sample from a first stochastic subcircuit, where the first sample is generated according to a first conditional probability distribution).
But fails to explicitly teach wherein the controller is adapted to provide information about a first stochastic fragment to the multi-core processing unit, the information about the first stochastic fragment comprising at least one sample generated from at least one second stochastic fragment
However Colinge teaches wherein the controller is adapted to provide information about a first stochastic fragment to the multi-core processing unit, the information about the first stochastic fragment comprising at least one sample generated from at least one second stochastic fragment (see abstract, stochastic model, first peptide, second peptide and their fragments, [0011]-[0013], [0063]-[0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Mansinghka by adding “a stochastic fragment” to Mansinghka’s system as taught by Colinge above.  The modification would have been obvious because one of ordinary skill would be motivated to generate a stochastic model based on one or more match characteristics associated with each of the first peptide, the second peptide and at least one fragment of the first peptide or the second peptide as suggested by Colinge (paragraph [0011]).
Response to Applicant’s arguments
The Applicant’s arguments for prior arts filed on 08/19//2021 have been fully considered but are not persuasive.
Double Patenting Rejection
The provisional double patenting rejection is withdrawn with the filing of the terminal disclaimer on 08/19/2021.
Claim Rejections - 35 U.S. C § 101
Argument 
The amended claims are not directed toward an abstract idea such as a fundamental
economic concept or mathematical equation and execution of that abstract idea by a generic computer. Instead, the claims are directed toward an improvement in existing computer technology.

Examiner’s response:
Examiner respectfully disagrees. The claim as a whole does not integrate the mental process into a practical application.
It is important to note that in order for a claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally cannot be said to improve computer technology. MPEP 2106.05(a).  As noted in this action, to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. 

The claim does recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.

The independent claims 1, 15 and 19 are directed to a method for solving a stochastic problem using a configurable circuit comprising, storing, generating, receiving at a control circuit, receiving at a controller, dividing the stochastic problem and performing one operation to adjust the at least one value based on the data and the instructions provided.  
The claimed computer components are recited at a high level of generality and are merely invoked as tools to use of the configurable stochastic circuit for applying a technique by which to solve stochastic problems. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  When viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (MPEP 2106.05(b)). The claim is not patent eligible.

Claim Rejections - 35 U.S. C § 102
Argument 1
Applicant appears to assert that Mansinghka simply fails to disclose such details and therefore does not anticipate the narrowed recitation of independent claim 1. 

Examiner’s response:
Examiner respectfully disagrees.  Mansinghka teaches further, wherein the probability distribution is adjusted based on one or more of: (i) the at least one value, and (ii) data added to the at least one stochastic memory for storing information for use in generating a probability distribution for a stochastic problem (see paragraphs [0078]…solution may adjust a control values for the robot. New input values may then be measured and new control values computed; [0081] ... frequencies may be updated at each sample and may even be used in determining whether a sufficient number of samples have been taken. Likewise, the process flow of FIG. 1 indicates that samples are computed iteratively; [0092] ... the probabilities 212 may also be updated, such that each event has an associated probability that represents the percentage of samples that were associated with that event. Counters 210 and probabilities 212 may be updated continuously as samples are generated; [0095] ... update a data structure in computer memory representative of the determined classification; [0192]…stored in memory in a stochastic subcircuit…).

Rejections under 35 U.S.C. § 103
Argument
Colinge, whether considered individually or in any combination with Mansinghka, fails to cure the deficiencies of Mansinghka as noted above with respect to the rejection of independent claim 1 under 35 U.S.C. § 102, given that Colinge similarly fails to disclose the above missing features as discussed with respect to the rejection of independent claim 1 under 35 U.S.C. § 102.
The dependent claims either directly recite or they incorporate the limitations of the respective independent claims upon which they directly or indirectly depend, and thus, the remaining dependent claims are patentable over the combination of references and in condition for allowance for at least the same reasons as stated above with respect to the rejection of the independent claims under 35 U.S.C. § 102.

Examiner’s response:
Examiner respectfully disagrees.  No further arguments were made for the dependent claims.  Therefore, the remaining claims are not patentable over the combination of references and not in condition for allowance for at least the same reasons as stated above with respect to the rejection of the independent claims under 35 U.S.C. § 102.

                                                                  Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        
                                                                                                                                                                                                 /KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122